Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 are pending.
Election of Invention 
Applicant’s election of the invention of Group I (claims 1-6) with traverse (see page 2 of Remarks filed on 03/06/2022), is acknowledged and entered.
Applicant traverses the restriction requirement alleging that the invention is not independent and distinctive, and can be examined without serious search burden on the Office. Please page 2 of Remarks.
Applicant’s arguments have been considered, but they are not found to be persuasive.  
This is because the inventions are distinct, each from the other for the reasons of record set forth in the Office action mailed on 01/10/2022. The Examiner, therefore, applies the same reasons hereto. The requirement is still deemed proper and is therefore made FINAL.
Applicant’s election of the following species (see page 2 of Remarks filed on 03/06/2022), is acknowledged and entered:
A) a composition comprising tetrahydropalmatine and serotonin reuptake inhibitor, as a single disclosed specific composition;
B) escitalopram, as a single disclosed serotonin reuptake inhibitor; and 
C) curcuminoid, as a single disclosed additional active agent.
Because the Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election of species has been treated as an election of species without traverse (MPEP § 818.01(a)).
Applicant’s amendments filed on 03/06/2022, have each been entered into the record. Applicant has amended claims 1 and 4. Applicant has newly added claim 8. Claims 4-6 are Corydalis Yanhusuo extract. Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected invention. Therefore, claims 1-3 and 8 are subject of the Office action below.

Priority
This application filed on 03/01/2020, is a DIV of U.S. application No.15/822,205, filed on 11/26/2017 (ABN), which claims priority to U.S. provisional application No. 62/427,816, filed on 11/30/2016 and is a CIP of U.S. application No. 14/824,078, filed on 08/12/2015 (ABN), which claims priority to U.S. provisional application No. 62/036,569, filed on 08/12/2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2020, was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS document was considered. A signed copy of Form PTO-1449 is enclosed herewith. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-3 and 8 depend from claim 1 and are therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth below. 
The claim places the public on notice of the scope of the patentee’s right to exclude (emphasis added). See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc).”

If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate (emphasis added). See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).

Claim 1 is indefinite for reciting the reciting the phrase “a mammal in need of treatment”, because a person skilled in the art cannot reasonably determine the meets and bounds of the recited limitation in claim 1. This is because it is unclear to one skilled in the art as to what treatment is the mammal in need of. A person skilled in the art cannot reasonably determine the meets and bounds of the recited limitation in claim 1.
It is recommended that Applicants amend claim 1 so that claim 1 recites “A method of delaying ejaculation in a mammal suffering from premature ejaculation comprising …...”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Safarinejad (Urology, 2007, 70(Supplement 3A), page 14, POD-05.03) in view of Chen et al (hereinafter, “Chen”, U.S. Pub. No. 20140350064, published on 11/27/2014).
Independent claim 1 is drawn to a method of delaying ejaculation in a mammal, comprising administering on as needed basis, a composition comprising tetrahydropalmatine and serotonin reuptake inhibitor.
Similar to method claim 1, Safarinejad teaches a pharmaceutical approach to treating human male patients suffering from premature ejaculation (PE), comprising administering escitalopram (Applicants’ elected serotonin reuptake inhibitor, see discussions above), to the male patients. Please see page 14, POD-05.03. Safarinejad discloses escitalopram as the most selective serotonin reuptake inhibitor (see title of the abstract and “Introduction” section).
Treatment efficacy was assessed by measuring changes in intravaginal ejaculatory latency time (IVELT). The mean IVELT was found to increase from a baseline IVELT of 31 seconds to 516 seconds, when compared to increased placebo IVELT from a baseline IVELT of 29 seconds to 54 seconds. The mean intercourse satisfaction was also found to have been increased in patients administered escitalopram, when compared to placebo patients. Please see “Methods” and “Results” section.
Although Safarinejad teaches a pharmaceutical approach to delaying ejaculation in human male patients with PE (see discussions above), Safarinejad is not explicit in teaching administering escitalopram with tetrahydropalmatine.
However, the claimed invention would have been obvious over Safarinejad because it was known in the art that escitalopram can be administered in combination with tetrahydropalmatine.
For example, Chen teaches that a pharmaceutical composition (see abstract, ¶s 0007-0011)  comprising: 1) a therapeutically effective amount of an AMPK activator selected from the group that includes tetrahydropalmatine (see ¶ 0012); and 2) a therapeutically effective amount of a serotonin reuptake inhibitor selected from the group that includes escitalopram (see ¶s 0032 and 0043), can be used in treating a disease condition such as erectile dysfunction (see ¶ 0007). The invention is based on the unexpected and surprising observation that a combination of AMPK activator and serotonin reuptake inhibitor, was found to exhibit synergistic effects (see abstract, ¶ 0008 and Figure 1). 
Therefore, at the time the instant invention was filed, a person skilled in the art, at some time prior to anticipated sexual activity (as needed), would have found it obvious to administer a composition comprising escitalopram (serotonin reuptake inhibitor) and tetrahydropalmatine (AMPK activator) to a human male patient with PE, for the advantage of synergistic combination therapy of AMPK activator and serotonin reuptake inhibitor. 
The artisan of the ordinary skill would have had a reasonable expectation that a combination of escitalopram (serotonin reuptake inhibitor) and tetrahydropalmatine (AMPK activator), would exhibit an enhanced ejaculation delay, when compared to a therapy comprising, for example, escitalopram alone.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 2-3, Safarinejad teaches: 1) a human male (addressing claim 2, see discussions above); and 2) escitalopram (addressing claim 3, see discussions above).

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Safarinejad (Urology, 2007, 70(Supplement 3A), page 14, POD-05.03) in view of Chen (U.S. Pub. No. 20140350064, published on 11/27/2014) as applied to claims 1-3 above and further in view of Lu et al (hereinafter “Lu”, Zhongguo Zhonyao Zazhi, 2012, 37(2), 235-237, SciFinder Scholar Abstract Translation).
The limitations of claims 1-3 and the corresponding teachings Safarinejad and Chen are described above and hereby, incorporated into the instant rejection.
Claim 8 is similar to claim 1, however, claim 8 differs slightly in that claim 8 requires that the tetrahydropalmatine is in the form of Corydalis Yanhusuo extract.
Although Safarinejad and Chen combine to teach a pharmaceutical approach to delaying ejaculation in human male patients with escitalopram and tetrahydropalmatine (see discussions above), the cited references do not combine explicitly teach tetrahydropalmatine from Corydalis Yanhusuo extract.
However, the invention of instant claim 8 would have been obvious over Safarinejad and Chen because tetrahydropalmatine in the form of Corydalis Yanhusuo extract was known in the art.
For example, Lu teaches tetrahydropalmatine from Corydalis Yanhusuo extract (see abstract).
Therefore, at the time the instant invention was filed, a person skilled in the art, at some time prior to anticipated sexual activity (as needed), would have found it obvious to administer a composition comprising escitalopram (serotonin reuptake inhibitor) and AMPK activator (e.g., tetrahydropalmatine in the form of Corydalis Yanhusuo extract), to a human male patient with PE, for the advantage of synergistic combination therapy of AMPK activator and serotonin reuptake inhibitor. 
The artisan of the ordinary skill would have had a reasonable expectation that a combination of escitalopram (serotonin reuptake inhibitor) and tetrahydropalmatine (AMPK activator), would exhibit an enhanced ejaculation delay, when compared to a therapy comprising, for example, escitalopram alone.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 



Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629